DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The term “This application is a continuation of U.S. Application No. 16/795,646 filed February 20, 2020 which is a Non-provisional application which claims priority under 35 U.S.C. §119(a) from Patent Application No. 2019-28905 filed in Japan on February 20, 2019 and Patent Application No. 2019-213924 filed in Japan on November 27, 2019, the entire contents of which are hereby incorporated by reference.” on Pg. 1, lines 4-9 should be recited as --This application is a continuation of U.S. Application No. 16/795,646, filed February 20, 2020, now U.S. Patent No. 10,908,693 B2, which claims priority under 35 U.S.C. §119(a) from Japan Patent Application No. 2019-28905, filed on February 20, 2019 and Japan Patent Application No. 2019-213924 filed on November 27, 2019, the entire contents of which are hereby incorporated by reference.--, so as to update the status.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second actuator” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 4 and 5, the antecedent basis for “the first lateral actuator” is lacking.  It is suggested that the term “a first actuator” on line 3 of claim 4, and line 4 of claim 5 should be recited as --a first lateral actuator--, so as to overcome the rejection.
Regarding to claim 2, the term “respect to the direction” should be recited as –respect to the direction.--, so as to overcome the typographic error. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9 of U.S. Patent No. 10,908,693 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are boarder version of the patented claims and all proposed claims are obvious and included in the patented claims, and any infringement over the patents would also infringe over the instant claims. 
The table below demonstrates claims 1, 2, 4 and 5 from the instant application and claims 1-3 and 9 from the U.S. Patent No. 10,908,693 B2.  The limitations recited in the U.S. Patent that 

Instant application: 17/137,600
Patent No.: 10,908,693 B2
1. A tactile presentation device comprising: a touch surface fixed in orientation; an actuator configured to vibrate the touch surface along one axis within the plane of the touch surface; and a controller configured to control vibration of the actuator along the one axis to present tactile stimulus to a finger in contact with the touch surface, wherein the controller is configured to control the actuator in such a manner that direction to start vibration for presenting tactile stimulus to the finger is within a range from minus 43° to plus 43° with respect to a direction from a tip to a base of the finger projected on the touch surface or the opposite direction thereof.
2. The tactile presentation device according to claim 1, wherein the controller is configured to control the actuator in such a manner that direction to start vibration for presenting tactile stimulus to the finger is within a range from minus 19° to plus 19° with respect to the direction.


4. A tactile presentation device comprising: a touch surface; a first actuator configured to vibrate the touch surface along one axis within a plane of the touch surface; a second actuator configured to vibrate along an axis in a direction orthogonal to a direction of vibration of the first lateral actuator; and a controller configured to presume an orientation of a finger in contact with the touch surface projected on the touch surface and control the first actuator and the second actuator based on the presumed orientation to present tactile stimulus to the finger in contact with the touch surface.
5. A tactile presentation device comprising: a touch surface; a display device fixed in a relative position to the touch surface; a first actuator configured to vibrate the touch surface along one axis within a plane of the touch surface; a second actuator configured to vibrate along an axis in a direction orthogonal to a direction of vibration of the first lateral actuator; and a controller configured to control the first actuator and the second actuator based on an angle between the one axis and a direction from a top to a bottom of an image displayed on the display device or the opposite direction thereof to present tactile stimulus to a finger in contact with the touch surface.


A tactile presentation device comprising: a touch surface fixed in orientation; an actuator configured to vibrate the touch surface along one axis within the plane of the touch surface; and a controller configured to control vibration of the actuator along the one axis to present tactile stimulus to a finger in contact with the touch surface, wherein the controller is configured to control the actuator in such a manner that direction to start vibration for presenting tactile stimulus to the finger is within a range from minus 43° to plus 43° with respect to a direction of gravity projected on the touch surface or the opposite direction thereof.

2. The tactile presentation device according to claim 1, wherein the controller is configured to control the actuator in such a manner that direction to start vibration for presenting tactile stimulus to the finger is within a range from minus 19° to plus 19° with respect to the direction of gravity projected on the touch surface or the opposite direction thereof.
3. A tactile presentation device comprising: a touch surface; an actuator configured to vibrate the touch surface along one axis within the plane of the touch surface; and a controller configured to control vibration of the actuator along the one axis to present tactile stimulus to a finger in contact with the touch surface, wherein the controller is configured to: presume orientation of the finger in contact with the touch surface projected on the touch surface; and control the actuator in such a manner that intensity of the vibration changes depending on the projected orientation.
9. A tactile presentation device comprising: a touch surface; a display device fixed in a relative position to the touch surface; an actuator configured to vibrate the touch surface along one axis within the plane of the touch surface; and a controller configured to control vibration of the actuator along the one axis to present tactile stimulus to a finger in contact with the touch surface, wherein the controller is configured to control the actuator in such a manner that direction to start vibration for presenting tactile stimulus to the finger is within a range from minus 43° to plus 43° with respect to a direction from the top to the bottom of an image displayed on the display device or the opposite direction thereof.





Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOE H CHENG/
Primary Examiner
Art Unit 2626